Citation Nr: 0925815	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-36 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
claimed as hepatitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for dyshydrotic eczema.

3.  Entitlement to an initial compensable evaluation for 
sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to February 
2005.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran's service treatment records show a diagnosis 
of acute hepatitis in May 1999, and continued treatment for 
chronic hepatitis and liver abnormalities through her 
February 2005 service separation examination.

2.  Current evidence of elevated transaminases exists in the 
record, and a current diagnosis was noted during the February 
2006 fee-based examination.

3.  The evidence of record relates the veteran's autoimmune 
hepatitis to her military service.

4.  The veteran's dyshydrotic eczema is manifested by 
intermittent exacerbations lasting more than 6 weeks total 
per year, occurring on the hands, arms, and shoulders 
constituting more than 20 percent of exposed area of the 
body, with use of Topicort 0.25% during those exacerbations.

5.  The veteran's sinusitis is manifested by headaches and 
sinus discharge occurring approximately three times per year, 
treated by antibiotics for up to one week per episode.  


CONCLUSIONS OF LAW

1.  Autoimmune hepatitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial evaluation of 30 percent, but 
no greater, for dyshydrotic eczema have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

3.  The criteria for an initial evaluation of 10 percent, but 
no greater, for sinusitis and allergic rhinitis have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6522, 6510 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and increased initial evaluations, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Letters dated in March 2005 and February 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in letters dated 
in February 2008 and March 2009.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, the 
veteran was notified by a letter dated in May 2008 that to 
substantiate her claim for increase, she must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on her employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is 
no indication that the veteran applied for, or is in receipt 
of, disability benefits from the Social Security 
Administration (SSA); accordingly, the RO's failure to 
request or obtain any SSA disability determinations or 
accompanying documents has not resulted in prejudice to the 
veteran.  38 C.F.R. § 3.159 (c) (2).  A fee-based examination 
was conducted in February 2006.  38 C.F.R. § 3.159(c) (4).  
During her April 2009 hearing before the Board, the veteran 
indicated that she had never been afforded a VA examination 
with respect to her claim for an increased initial evaluation 
for sinusitis and allergic rhinitis.  However, review of the 
claims file shows that her sinusitis and allergic rhinitis 
conditions were indeed considered during the February 2006 
fee-based examination; a history of her symptoms was 
documented, clinical findings on physical examination were 
delineated, and x-rays were taken of her sinuses.  To that 
end, there is no evidence to show that this examination was 
insufficient upon which to base appellate adjudication of her 
sinusitis and allergic rhinitis.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service treatment records show that in May 
1999, she reported experiencing fatigue, abdominal pain, and 
gastrointestinal disturbances; physical examination revealed 
that she was also jaundiced.  A liver biopsy conducted that 
month revealed evidence of chronic hepatitis; at that time, 
moderate hepatitis with mild fibrosis was diagnosed.  Follow-
up treatment records dated in May 1999 and July 1999 
reflected that the veteran's acute hepatitis was resolving 
and her clinical jaundice was improving.  Laboratory reports 
show that she had a positive result for an antinuclear 
antibody (ANA) test, thus reflecting that she had a type of 
autoimmune disorder.  In June 2000, a military medical 
professional noted that the veteran's hepatitis may have 
resulted from an autoimmune disorder, especially in light of 
the positive ANA test result.  The remaining service 
treatment records document the veteran's history of hepatitis 
and jaundice.  

On service separation in February 2005, the examining 
physician stated that the etiology of the veteran's chronic 
hepatitis was either an autoimmune disorder or hepatitis C.  
Subsequent to service, a fee-based examination was conducted 
in February 2006.  At that time, all laboratory tests for 
hepatitis A, B, and C were negative.  Elevated transaminases, 
however, were noted in the laboratory test results, and the 
examiner thus indicated that the likely etiology of the 
veteran's chronic hepatitis was an autoimmune disorder.

Based on the evidence discussed above, the Board finds that 
the veteran's chronic hepatitis is the result of an 
autoimmune disorder which first manifested during her 
military service.  As noted above, the initial onset of the 
veteran's hepatitis occurred in 1999, during her military 
service.  At that time, it was considered acute, but within a 
few months had evolved to chronic hepatitis, with gradual 
symptom resolution.  To that end, the veteran has continued, 
as recently as the February 2006 fee-based examination, to 
experience the physical symptoms similar to those displayed 
during the initial manifestation of hepatitis; repeated 
abnormal liver function test results are also of record.  
Most importantly, the medical professionals who have 
discussed the etiology of the veteran's hepatitis have 
concluded that it was likely the result of an autoimmune 
disorder, first shown in service as a positive ANA test 
result.  

Finally, the record has repeatedly documented, both in 
service and subsequent to service, that the veteran's 
hepatitis was not viral in nature; all of the laboratory 
testing of record, to include at service separation in 
February 2005, were negative for hepatitis C as well as 
hepatitis A and B.  Thus, consideration of the factors 
pertinent to the causes of hepatitis C is not required.  See 
VBA Fast Letter 04-13 (June 29, 2004).  Accordingly, because 
the record reflects that the veteran's hepatitis first 
manifested in an acute fashion in 1999, during service, and 
has evolved into chronic hepatitis that has continued to 
manifest both in physical symptomatology and abnormal 
laboratory findings, service connection for autoimmune 
hepatitis is warranted.  



Increased Rating Claims

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Sinusitis/Rhinitis

Service connection for sinusitis and allergic rhinitis was 
granted by a May 2006 rating decision, and an initial 
noncompensable evaluation assigned under the provisions of 
Diagnostic Codes 6599-6522.  The Code of Federal Regulations 
provides that if a rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. § 
4.27 (2008).  The RO determined that the veteran's sinusitis 
and allergic rhinitis was best contemplated by Diagnostic 
Code 6522, which rates allergic or vasomotor rhinitis.  See 
38 C.F.R. § 4.97, Diagnostic Code 6522.  To that end, a 10 
percent evaluation is assigned for rhinitis without polyps, 
when there is greater than 50 percent obstruction of nasal 
passages on both sides or complete obstruction of one side.  
The maximum 30 percent evaluation is assigned for rhinitis 
with polyps.  Id.  Where the Rating Schedule does not provide 
for a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).

The evidence of record does not support an initial 
compensable evaluation for the veteran's sinusitis and 
allergic rhinitis under Diagnostic Code 6522, as neither 
polyps nor obstruction of the nasal passages is shown.  
Specifically, on the veteran's February 2005 service 
separation examination, it was noted that she had chronic 
sinusitis and allergic rhinitis, but the physical examination 
did not show any abnormalities.  Moreover, during the 
February 2006 fee-based examination, a diagnosis of allergic 
rhinitis was made, but the sinus x-ray was normal.  
Subsequent diagnoses of allergic rhinitis were noted in 
November 2006 and March 2009 private treatment records, but 
neither record reflects objective findings of polyps or 
obstruction of the nasal passages.  Accordingly, an initial 
compensable evaluation under Diagnostic Code 6522 is not 
warranted.

Other potentially applicable diagnostic codes have also been 
considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  As the veteran's disability is also characterized as 
chronic pansinusitis, consideration must be made under 
Diagnostic Code 6510.  38 C.F.R. § 4.97, Diagnostic Code 6510 
(2008).  Diagnostic Codes 6510 to 6514 are subsumed into the 
General Rating Formula for Sinusitis (General Rating 
Formula).  See 38 C.F.R. § 4.97, General Rating Formula.  
Under the General Rating Formula, a noncompensable evaluation 
is warranted when there is evidence of sinusitis detected by 
x-ray only.  A 10 percent evaluation is warranted when there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  A 30 percent evaluation 
is warranted when the evidence shows three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  The maximum 50 percent 
evaluation is assigned for sinusitis following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id.   

In this case, the evidence warrants an initial 10 percent 
evaluation under the General Rating Formula for the veteran's 
sinusitis.  During the February 2006 fee-based examination, 
the veteran indicated that she experienced episodes of 
sinusitis that required antibiotic treatment.  Moreover, the 
veteran stated at that time, and during her April 2009 Board 
hearing, that she experienced the characteristic headaches 
and sinus discharge.  Her postservice private treatment 
records reflect that she experienced such characteristic 
symptoms of sinusitis approximately three times per year 
since service separation, and her service treatment records 
also reflect this frequency.  See Moore v. Shinseki, 555 F.3d 
1369, 1373 (Fed. Cir. 2009).  For these reasons, a 10 percent 
initial evaluation is warranted under the General Rating 
Formula.  However, while the veteran reported being 
prescribed antibiotics for her sinusitis, such medications 
were given for only one week, not for the four to six weeks' 
duration required by the criteria for the next highest 
evaluation of 30 percent.  Moreover, the veteran denied that 
her sinusitis episodes left her "incapacitated" more than 
twice per year.  For these reasons, an initial evaluation in 
excess of 10 percent for sinusitis under the General Rating 
Formula is not warranted.

As all forms of sinusitis are evaluated under the General 
Rating Formula, a higher evaluation is not warranted under 
the Diagnostic Codes evaluating other forms of sinusitis.  38 
C.F.R. § 4.97, Diagnostic Codes 6511, 6512, 6513, 6514 
(2008).  Additionally, the evidence did not demonstrate that 
the veteran has a deviated nasal septum, loss of part of the 
nose or scars, chronic or tuberculous laryngitis, total 
laryngectomy, complete organic aphonia, injuries to the 
pharynx, bacterial rhinitis, or granulomatous rhinitis.  38 
C.F.R. § 4.97, Diagnostic Codes 6502, 6504, 6515, 6516, 6518, 
6519, 6520, 6521, 6523, 6524 (2008).  Accordingly, an initial 
evaluation in excess of 10 percent is not warranted under 
alternative diagnostic codes.  

By this decision, a 10 percent initial evaluation has been 
found to be warranted based on the evidence of record.  
However, after review of the evidence, there is nothing in 
the record that would warrant an evaluation in excess of 10 
percent for sinusitis or allergic rhinitis at any time during 
the period pertinent to this appeal.  38 U.S.C.A. § 5110 
(West 2002); see also Fenderson, 12 Vet. App. at 126; Hart, 
21 Vet. App. at 510.

Finally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is generally sufficient.  See 38 C.F.R. §§ 4.20, 
4.27 (2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO 
or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the ratings assigned.  As noted above, this disorder has been 
recharacterized to be evaluated as pansinusitis pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6510, the criteria of which 
is found by the Board to specifically contemplate the level 
of occupational and social impairment caused by this 
disability.  Id.  As noted above, the veteran has not had any 
"incapacitating" episodes of sinusitis; she has required 
antibiotic medication for some episodes, but none of them 
have required antibiotics for a month or more.  Additionally, 
to the extent that the veteran asserted during the February 
2006 fee-based examination that she had "constant" 
sinusitis, the record shows three documented episodes of 
sinusitis within one year, at the most.  More importantly, 
there is no evidence that the veteran has symptoms of 
sinusitis or allergic rhinitis that are not contemplated by 
either Diagnostic Code 6522, for allergic rhinitis, or the 
General Rating Formula for sinusitis as found in 38 C.F.R. 
§ 4.97.  Thus, when comparing this disability picture with 
the symptoms contemplated by the Schedule, the Board finds 
that the veteran's symptoms are congruent with the disability 
picture represented by the assigned rating, as they 
reasonably describe the veteran's disability level and 
symptomatology for the rating period in question.  Therefore, 
a schedular evaluation is adequate and no referral is 
required.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture, based on her sinusitis and 
allergic rhinitis, cannot be characterized as an exceptional 
case, so as to render the schedular evaluations inadequate.  
The threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that the veteran is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Because the evidence of record shows three episodes of non-
incapacitating sinusitis per year, characterized primarily by 
headaches and sinus discharge, an initial evaluation greater 
than the 10 percent assigned by this decision is not 
warranted.  As such, the benefit of the doubt doctrine is 
inapplicable, and a higher initial evaluation is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Eczema

Service connection for dyshydrotic eczema was granted in the 
May 2006 rating decision, and a 10 percent initial evaluation 
assigned under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).  Under this Diagnostic Code, a 10 percent 
evaluation is assigned when dermatitis or eczema is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Id.

Additionally, a 30 percent evaluation is assigned for when 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  The maximum 60 percent 
evaluation is assigned for when more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Id.

After careful consideration of the evidence in this case, the 
Board finds the evidence of record merits a 30 percent 
initial evaluation for the veteran's dyshydrotic eczema.  For 
the last three years of the veteran's military service, she 
was repeatedly treated for eczema of the hands, noted in 
October 2004 to have manifested as scaly and cracking skin.  
See Moore, 555 F.3d at 1373.  Based on the February 2006 fee-
based examination, it is clear that in the first postservice 
year, the veteran's eczema had increased in severity, to the 
point where she reported experiencing exudation, ulcer 
formation, itching, shredding, and crusting on her hands and 
arms.  Additionally, she noted at that time, and during her 
April 2009 Board hearing, that whenever she had an 
exacerbation of these symptoms, she required application of 
Topicort 0.25%, a topical corticosteroid cream, until the 
condition had resolved.  

Although the February 2006 fee-based examiner found that the 
areas affected by the veteran's dyshydrotic eczema covered 
only 1 percent of her exposed skin area, and one-half percent 
of the entire body, her use of the corticosteroid for the 
intermittent exacerbations of eczema would, by itself, 
warrant the 30 percent initial evaluation.  However, 
subsequent to her April 2009 Board hearing, the veteran also 
submitted three large color photographs of various parts of 
her exposed skin areas, detailing the extent of her eczema.  
These photos only confirm that the veteran's eczema warrants 
a 30 percent initial evaluation, as the skin abnormality is 
evident on her hands, her arms, and part of her shoulders.  

Thus, the Board finds that an initial evaluation of 30 
percent for the veteran's service-connected dyshydrotic 
eczema is warranted.  However, the evidence does not support 
assignment of the maximum 60 percent evaluation.  There is no 
objective medical evidence showing that the veteran's 
dyshydrotic eczema covers more than 40 percent of her body or 
exposed areas.  Moreover, there is no evidence that her use 
of Topicort was constant or near-constant; both during the 
February 2006 fee-based examination as well as the April 2009 
Board hearing, the veteran indicated that the eczema was 
intermittent in both appearance and severity, and that she 
only used Topicort to treat those areas when and where the 
eczema manifested.  As such, an initial evaluation greater 
than 30 percent is not warranted.

Additionally, Diagnostic Code 7806 provides the alternative 
to rate the disorder as a disfigurement of the head, face, or 
neck using Diagnostic Code 7800.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  Under this code, entitlement to 
compensation is warranted when a claimant's skin disorder is 
manifested by at least one of eight disfiguring 
characteristics as defined in the Rating Schedule.  The eight 
characteristics of disfigurement are: scar five or more 
inches (13 or more centimeters) in length; scar at least one-
quarter inch (0.6 centimeters) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo- or hyperpigmented 
in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).

To warrant greater than the 30 percent initial evaluation 
granted by this decision under the provisions of Diagnostic 
Code 7806, the veteran's dyshydrotic eczema must be 
manifested by at least four of the eight disfiguring 
characteristics listed above.  This is not shown.  There is 
no evidence that the veteran's dyshydrotic eczema is 
manifested by a scar, or was missing soft tissue.  See id.  
Moreover, the February 2006 fee-based examiner specifically 
noted that the veteran's skin was not hypopigmented or 
indurated.  See id.  Thus, even though the veteran's 
dyshydrotic eczema could be considered manifested by abnormal 
skin texture, it lacks the remaining disfiguring 
characteristics required to warrant greater than a 30 percent 
initial evaluation under Diagnostic Code 7800.  See id.  

By this decision, a 30 percent initial evaluation has been 
found to be warranted based on the evidence of record.  
However, after review of the evidence, there is nothing in 
the record to warrant an evaluation in excess of 30 percent 
for sinusitis or allergic rhinitis at any time during the 
period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 
2002); see also Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. 
App. at 510.

The Board finds that the veteran's skin disability picture is 
not so unusual or exceptional in nature as to render 
inadequate the ratings assigned.  See 38 C.F.R. § 3.321(b); 
see also Thun, 22 Vet. App. at 115.  As noted above, this 
disorder is rated as eczema pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by this disability.  Id.  The 
primary characteristics contemplated by the schedular 
criteria are area of the body affected by the skin disorder, 
and the extent to which use of corticosteroids or other 
systemic therapy is required for treatment.  In this case, 
the evidence of record does not demonstrate manifestations of 
the veteran's dyshydrotic eczema not contemplated within 
these criteria, and the objective medical evidence does not 
show that her dyshydrotic eczema covers an area of the body, 
or requires such a frequent use of systemic therapy, such 
that a higher rating is warranted.  Thus, when comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the veteran's symptoms are 
congruent with the disability picture represented by the 
assigned rating, as they reasonably describe the veteran's 
disability level and symptomatology for the rating period in 
question.  Therefore, a schedular evaluation is adequate and 
no referral is required.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture, based on her dyshydrotic 
eczema, cannot be characterized as an exceptional case, so as 
to render the schedular evaluations inadequate.  The 
threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that the veteran is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Because the evidence of record shows that the veteran's 
dyshydrotic eczema is less than 40 percent of her exposed 
skin area, and does not require constant or near constant use 
of the corticosteroids prescribed for her condition, an 
initial evaluation greater than the 30 percent assigned by 
this decision is not warranted.  As such, the benefit of the 
doubt doctrine is inapplicable, and a higher initial 
evaluation is not warranted.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for autoimmune hepatitis is granted.

A 30 percent initial evaluation, but no greater, for 
dyshydrotic eczema is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

A 10 percent initial evaluation, but no greater, for 
sinusitis and allergic rhinitis is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


